Case 5:20-mc-00010-JSM-PRL Document 9 Filed 08/13/21 Page 1 of 1 PageID 48




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

KENNETH D. BELL,

       Plaintiff,

v.                                                            Case No: 5:20-mc-10-JSM-PRL

NATHANIEL WOODS,

       Defendant.


                                           ORDER

       This case is before the court for consideration of Plaintiff’s motion to appoint a process

server pursuant to Rule 4.1(a) of the Federal Rules of Civil Procedure. Plaintiff requests that

the Court enter an Order appointing ABC Legal to serve the recently issued writs of

garnishment on the garnishees. Plaintiff recites that the relief is requested due to the limited

resources and time constraints of the U.S. Marshals Service.

       Accordingly, upon due consideration, Plaintiff’s motion (Doc. 8) is GRANTED, and

ABC Legal is hereby appointed to serve the writs on the garnishees.

       DONE and ORDERED in Ocala, Florida on August 13, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties
